         Case 1:20-cv-03027-RDB Document 11 Filed 11/17/20 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND


SHAYLA SOMMER,                                     :
                                                   :    Civil Action No.: 1:20-cv-03027-RDB
                                                   :
       Plaintiffs                                  :
                                                   :
v.                                                 :
                                                   :
BMW OF NORTH AMERICA, LLC, et al.                  :
                                                   :
      Defendants                                   :
________________________________                   :

                          PLAINTIFF’S MOTION TO REMAND

       NOW COMES PLAINTIFF, SHAYLA SOMMER, by and through counsel, Tony N.

Garcia, Esq., and Bates & Garcia, LLC, and Michael Glass, Esquire of the Law Office of

Michael Glass hereby, and for the reasons stated in the accompanying Memorandum in Support

of Plaintiff’s Motion to Remand, moves to remand this case to the Circuit Court of Maryland for

Anne Arundel County


                                                   Respectfully submitted,


                                                   _________/S/_________________
                                                   Tony N. Garcia, Esq.
                                                   CPF 9506210144
                                                   Bates & Garcia LLC
                                                   201 N. Charles Street, Suite 1900
                                                   Baltimore, MD 21201
                                                   Phone: (410) 814-4600
                                                   tony@batesgarcia.com
     Case 1:20-cv-03027-RDB Document 11 Filed 11/17/20 Page 2 of 2



                                                 _________/S/___________________
                                                 Michael E. Glass, Esq., #11805
                                                 The Michael Glass Law Firm
                                                 201 N. Charles Street
                                                 Baltimore, Maryland 21201
                                                 Phone: (410) 779-0600
                                                 Fax: (410) 814-4604
                                                 mglass@mglasslaw.com

                                                 Counsel for Plaintiffs




                                    Certificate of Service

   I HEREBY CERTIFY that on this 17th day of November, 2020, a copy of the foregoing

was sent via electronic delivery through the Court’s Pacer eFiling system to all attorneys of

record.



                                                 _________/S/___________________
                                                 Michael E. Glass, Esq., #11805
